Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 17/383287 filed on 07/22/21.

Summary of claims

Claims 1-20 are pending.
Claims 1-20 are rejected.

Oath/Declaration

The oath/declaration filed on July 22th, 2021 is acceptable. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 11079672.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

As claims 1-20 the scope of the claimed limitation of the instant application is essentially the same as claimed limitations of claims 1-20 of US Patent 11079672.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (US Pub. 2020/0133117).

As to claim 1 the prior art teaches a method, comprising: 

providing a first design layout comprising a plurality of cells (see fig 2 cell#1 paragraph 0029-0030); 

updating a first cell in the plurality of cells using optical proximity correction to provide a first updated cell and a data set (see fig 2 cell#1 paragraph 0029-0033); 

training a model based on a layout-dependent parameter of a second design layout (see fig 2, fig 3 paragraph (see fig 2 cell#1 paragraph 0029-0033); 

and updating a second cell from remaining cells in the first design layout based on the data set and the model to provide a second updated cell, wherein the model comprises an input layer, a hidden layer and an output layer, and the hidden layer comprises nodes, wherein training the model comprises obtaining converged values of the nodes of the hidden layer through providing information on edge segments before lithography enhancement and information on edge segments after lithography enhancement to the input layer and the output layer, respectively, until values of nodes of the hidden layer attains convergence in terms of a cost function, wherein at least one of the providing, updating, and training is executed by one of more processors (see fig 2-6 paragraph 0037-0043 and summary).

As to claims 2 the prior art teaches further comprising manufacturing a mask according to the first updated cell and the second updated cell (see fig 1-3 paragraph 0023-0027).

As to claims 3, the prior art teaches further comprising manufacturing a semiconductor device using the mask by transferring patterns of the mask to a semiconductor material of the semiconductor device (see fig 1-3 paragraph 0026-0031).

As to claims 4 the prior art teaches wherein the plurality of cells in the first design layout are arranged in an array, further comprising selecting a cell having a minimal distance fo a geometric center of the array as the first cell (see fig 3, fig 4 paragraph 0034-0036 and background).

As to claims 5 the prior art wherein the updating of the second cell from remaining cells in the first design layout comprises: 

partitioning a polygon of the second cell into a plurality of edge segments (see fig 2 cell#2 paragraph 0029-0033); 

deriving updated edge segments corresponding to the plurality of edge segments based on the data set (see fig 2 paragraph 0032-0035); 

and providing an updated polygon constructed by the updated edge segments to replace the polygon(see fig 2 paragraph 0034-0038).

As to claims 6 the prior art teaches wherein the updating of the first cell in the plurality of cells using optical proximity correction is performed in the absence of information on remaining cells in the first design layout (see fig 2 paragraph 0028-0031).

As to claims 7 the prior art teaches wherein the layout-dependent parameter comprises an exposure intensity value for edge segments of cells in the second design layout (see fig 2-4 paragraph 0032-0034).

As to claims 8, the prior art teaches wherein the layout-dependent parameter comprises pattern types and distances of neighboring polygons with respect to edge segments of cells in the second design layout (see fig 2-4 paragraph 0033-0035)).

As to claims 9 the prior art teaches wherein the layout-dependent parameter is represented by a density coefficient of a neighborhood zone associated with each of edge segments of cells in the second design layout (see fig 2-4 paragraph 0036-0039 and summary).

As to claims 10 the prior art teaches wherein the layout-dependent parameter comprises a distance between different cells in the second design layout (see fig 2-5 paragraph 0038-0042 and background).

As to claim 11 the prior art teaches wherein the updating of the second cell is performed without using light transmission or exposure models for lithography (see fig 2 cell#1 paragraph 0027-0029).

As to claims 12 the prior art teaches wherein the model is trained further based on after-development inspection contour images of patterns in a third design layout (see fig 2-5 paragraph 0040-0043).

As to claims 13, the prior art teaches a method, comprising: 

providing a first design layout comprising a plurality of cells (see fig 2 cell#1 paragraph 0029-0030); 

performing a lithography enhancement operation on a first cell in the plurality of cells to provide a first updated cell (see fig 2 cell#1 paragraph 0029-0033); 

deriving a data set based on the first updated cell for the first cell (see fig 2 cell#1 paragraph 0029-0033); 

providing a layout-dependent model comprising a mapping of cells before lithography enhancement and after lithography enhancement (see fig 2-4 paragraph 0037-0040); 

and updating a second cell in the plurality of cells by reshaping polygons of the second cell based on the data set and the layout-dependent model to provide a second updated cell, wherein the layout-dependent model comprises an input layer, a hidden layer and an output layer, and the hidden layer comprises nodes, wherein the providing of the layout-dependent model comprises partitioning polygon contours of cells in a second design layout into edge segments, and providing a mapping of the edge segments before lithography enhancement and the edge segments after lithography enhancement, wherein at least one of the providing, performing, deriving, and updating is executed by one or more processors (see fig 2-6 paragraph 0039-0046 and summary).

As to claims 14 the prior art teaches wherein the lithography enhancement operation performed on the first cell is performed in the absence of information on remaining cells in the first design layout (see fig 4-5 paragraph 0036-0039 and background).

As to claims 15 the prior art wherein the data set includes a mapping of exposure intensity values of an initial edge segment and a topology around the initial edge segment in the first cell to a location of an updated edge segment, corresponding to the initial edge segment, in the updated first cell (see fig 2-5 paragraph 0028-0033).

As to claims 16 the prior art teaches wherein the layout-dependent model is provided further according to after-development inspection contour images of patterns in a third design layout (see fig 2-5 paragraph 0039-0044 and background).

As to claims 17 the prior art teaches wherein the updating of the second cell in the plurality of cells further comprises performing the lithography enhancement operation without using light transmission or exposure models for lithography (see fig 1-4 paragraph 0018-0022).

As to claims 18, the prior art teaches a system, comprising one or more processors and one or more programs including instructions which, when executed by the one or more processors, cause the system to: 

provide a design layout comprising a plurality of cells (see fig 2 cell#1 paragraph 0029-0030); 

update a first cell in the plurality of cells using optical proximity correction in the absence of information on remaining cells in the design layout to provide a first updated cell and a data set (see fig 2 cell#1 paragraph 0029-0034); 

receive an enhancement model; partition a segment contour of a second cell in the design layout into a plurality of edge segments; update the segment contour of the second cell based on the data set and the enhancement model to provide a second updated cell (see fig 2-5 paragraph 0036-0041 and summary); 

and manufacture a mask based on the first updated cell and the second updated cell in the design layout, wherein the enhancement model is configured to provide a mapping of the edge segments of the second cell before lithography enhancement and the edge segments of the second cell after lithography enhancement (see fig 4-6 paragraph 0042-0049 and background).

As to claims 19 the prior art teaches wherein the enhancement model comprises parameters associated with a layout topology of the second cell (see fig 1-3 paragraph 0025-0029).

As to claims 20 the prior art teaches wherein the instructions, when executed by the one or more processors, further cause the system to perform logical operations on the plurality of cells prior to updating the first cell (see fig 1-4 paragraph 0035-0039 and summary).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851